               Case 21-10085-KHK            Doc 2      Filed 01/21/21 Entered 01/21/21 15:13:12               Desc Main
                                                       Document Page 1 of 17
                                                UNITED STATES BANKRUPTCY COURT
                                                  EASTERN DISTRICT OF VIRGINIA
                                                       ALEXANDRIA DIVISION



                                                      CHAPTER 13 PLAN
                                                    AND RELATED MOTIONS
Name of Debtor(s): Phillips, Stacy Lynn                                                         Case No:



This Plan, dated            01/21/2021         , is:
                ✔
                ❑   the first Chapter 13 Plan filed in this case.

                ❑   a modified Plan that replaces the
                    ❑ confirmed or ❑ unconfirmed Plan dated
                    Date and Time of Modified Plan Confirmation Hearing:


                    Place of Modified Plan Confirmation Hearing:



                    The Plan provisions modified by this filing are:


                    Creditors affected by this modification are:




1.     Notices

To Creditors:
Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated. You should read this plan carefully
and discuss it with your attorney if you have one in this bankruptcy case. If you do not have an attorney, you may wish to consult
one.

If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection to
confirmation at least 7 days before the date set for the hearing on confirmation, unless otherwise ordered by the Bankruptcy
Court.

(1) Richmond and Alexandria Divisions:
The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is filed. See Bankruptcy Rule
3015.
(2) Norfolk and Newport News Divisions: a confirmation hearing will be held even if no objections have been filed.
    (a) A scheduled confirmation hearing will not be convened when:
        (1) an amended plan is filed prior to the scheduled confirmation hearing; or
        (2) a consent resolution to an objection to confirmation anticipates the filing of an amended plan and the objecting party
            removes the scheduled confirmation hearing prior to 3:00 pm on the last business day before the confirmation
            hearing.

In addition, you may need to timely file a proof of claim in order to be paid under any plan.

The following matters may be of particular importance.

Debtors must check one box on each line to state whether or not the plan includes each of the following items. If an item is
checked as “Not Included” or if both boxes are checked, the provision will be ineffective if set out later in the plan.

A.        A limit on the amount of a secured claim, set out in Section 4.A which may result      ❑ Included      ✔ Not Included
                                                                                                                 ❑
          in a partial payment or no payment at all to the secured creditor

 B.       Avoidance of a judicial lien or nonpossessory, nonpurchase-money security              ❑ Included      ✔ Not Included
                                                                                                                 ❑
          interest, set out in Section 8.A

 C.       Nonstandard provisions, set out in Part 12                                             ✔ Included
                                                                                                 ❑               ❑ Not Included

[ver. 10/18]                                                           Page 1
               Case 21-10085-KHK            Doc 2      Filed 01/21/21 Entered 01/21/21 15:13:12                          Desc Main
UNITED STATES BANKRUPTCY COURT                           Case No:                                                              Chapter 13 Plan
EASTERN DISTRICT OF VIRGINIA
                                                       Document
                                                         Debtor(s):
                                                                    Page 2 of 17
                                                                      Phillips, Stacy Lynn
ALEXANDRIA DIVISION




2.     Funding of Plan. The debtor(s) propose to pay the Trustee the sum of $905.00 per month for                   26      months, and
        $1,505.00 per month for        34     months. Other payments to the Trustee are as follows:                               . The total
       amount to be paid into the Plan is $74,700.00 .

3.     Priority Creditors. The Trustee shall pay allowed priority claims in full unless the creditor agrees otherwise.

       A.      Administrative Claims under 11 U.S.C. § 1326.
                1.   The Trustee will be paid the percentage fee fixed under 28 U.S.C. § 586(e), not to exceed 10% of all sums received
                     under the plan.

                2.    Check one box:

                      ✔ Debtor(s)’ attorney has chosen to be compensated pursuant to the “no-look” fee under Local Bankruptcy Rule
                      ❑
                         2016-1(C)(1)(a) and (C)(3)(a) and will be paid     $4,234.00    , balance due of the total fee of
                             $5,434.00      concurrently with or prior to the payments to remaining creditors.

                      ❑ Debtor(s)’ attorney has chosen to be compensated pursuant to Local Bankruptcy Rule 2016-1(C)(1)(c)(ii) and
                         must submit applications for compensation as set forth in the Local Rules.

       B.       Claims under 11 U.S.C. § 507
       The following priority creditors will be paid by deferred cash payments pro rata with other priority creditors or in monthly
       installments as below, except that allowed claims pursuant to 11 U.S.C. § 507(a)(1) will be paid pursuant to 3.C below:

 Creditor                              Type of Priority                   Estimated Claim                     Payment and Term

       C.       Claims under 11 U.S.C. § 507(a)(1)
       The following priority creditors will be paid prior to other priority creditors but concurrently with administrative claims above.

 Creditor                              Type of Priority                   Estimated Claim                     Payment and Term

4.     Secured Creditors: Motions to Value Collateral (“Cramdown”), Collateral being Surrendered, Adequate Protection Payments,
       and Payment of certain Secured Claims.

       A.      Motions to Value Collateral (other than claims protected from “cramdown” by 11 U.S.C. § 1322(b)(2) or by the final
               paragraph of 11 U.S.C. § 1325(a)). Unless a written objection is timely filed with the Court, the Court may grant the
               debtor(s)’ motion to value collateral as set forth herein.
       This section deals with valuation of certain claims secured by real and/or personal property, other than claims protected from
       “cramdown” by 11 U.S.C. § 1322(b)(2) [real estate which is debtor(s)’ principal residence] or by the final paragraph of 11 U.S.C. §
       1325(a) [motor vehicles purchased within 910 days or any other thing of value purchased within 1 year before filing bankruptcy], in
       which the replacement value is asserted to be less than the amount owing on the debt. Such debts will be treated as secured
       claims only to the extent of the replacement value of the collateral. That value will be paid with interest as provided in
       sub-section D of this section. You must refer to section 4(D) below to determine the interest rate, monthly payment and
       estimated term of repayment of any “crammed down” loan. The deficiency balance owed on such a loan will be treated as an
       unsecured claim to be paid only to the extent provided in section 5 of the Plan. The following secured claims are to be
       “crammed down” to the following values:

 Creditor /                                               Purchase Date        Est. Debt Bal.    Replacement
 Collateral                                                                                      Value

       B.       Real or Personal Property to be Surrendered.
       Upon confirmation of the Plan, or before, the debtor(s) will surrender his/her/their interest in the collateral securing the claims of
       the following creditors in satisfaction of the secured portion of such creditors’ allowed claims. To the extent that the collateral does
       not satisfy the claim, any timely filed deficiency claim to which the creditor is entitled may be paid as a non-priority unsecured
       claim. Confirmation of the Plan shall terminate the automatic stay under §§ 362(a) and 1301(a) as to the interest of the debtor(s),
       any co-debtor(s) and the estate in the collateral.


[ver. 10/18]                                                          Page 2
               Case 21-10085-KHK             Doc 2      Filed 01/21/21 Entered 01/21/21 15:13:12                     Desc Main
UNITED STATES BANKRUPTCY COURT                            Case No:                                                           Chapter 13 Plan
EASTERN DISTRICT OF VIRGINIA
                                                        Document
                                                          Debtor(s):
                                                                     Page 3 of 17
                                                                       Phillips, Stacy Lynn
ALEXANDRIA DIVISION




 Creditor                              Collateral Description               Estimated Value                  Estimated Total Claim
Synchrony/Ashley Furniture             Household goods and                  $865.00                          $1,870.27
Homestore                              furnishings: Kitchen/dining room
                                       table, 4 chairs, dishes, utensils,
                                       cookware, dining room cabinet,
                                       clothes washer and dryer;
                                       Living/family room table, sofa
                                       and TV stand; Bedroom table, 7
                                       dressers, bed, vacuum, sheets,
                                       towels, blankets 2 chairs and 4
                                       lamps.

Svo Portfolio Services                 Sheraton Flex Vacation Plan          $1.00                            $5,541.34
                                       Timeshare

Svo Portfolio Services                 Sheraton Flex Vacation Plan          $1.00                            $5,121.76
                                       Timeshare

Service Finance Company                Sheraton Flex Vacation Plan          $1.00                            $4,701.00
                                       Timeshare


       C.      Adequate Protection Payments.
       The debtor(s) propose to make adequate protection payments required by 11 U.S.C. § 1326(a) or otherwise upon claims secured
       by personal property, until the commencement of payments provided for in sections 4(D) and/or 7(B) of the Plan, as follows:

 Creditor                              Collateral                           Adeq. Protection Monthly        To Be Paid By
                                                                            Payment

       Any adequate protection payment upon an unexpired lease of personal property assumed by the debtor(s) pursuant to section 7(B)
       of the Plan shall be made by the debtor(s) as required by 11 U.S.C. § 1326(a)(1)(B) (payments coming due after the order for
       relief).

       D.      Payment of Secured Claims on Property Being Retained (except those loans provided for in section 6 of the Plan):
       This section deals with payment of debts secured by real and/or personal property [including short term obligations, judgments, tax
       liens and other secured debts]. After confirmation of the Plan, the Trustee will pay to the holder of each allowed secured claim,
       which will be either the balance owed on the indebtedness or, where applicable, the collateral’s replacement value as specified in
       sub-section A of this section, whichever is less, with interest at the rate provided below, the monthly payment specified below
       until the amount of the secured claim has been paid in full. Upon confirmation of the Plan, the valuation specified in
       sub-section A and interest rate shown below will be binding unless a timely written objection to confirmation is filed with
       and sustained by the Court.

 Creditor /                                                     Approx. Bal. of Interest Rate              Monthly Payment & Est. Term
 Collateral                                                     Debt or
                                                                “Crammed Down”
                                                                Value

       E.      Other Debts.
       Debts which are (i) mortgage loans secured by real estate which is the debtor(s)’ principal residence, or (ii) other long term
       obligations, whether secured or unsecured, to be continued upon the existing contract terms with any existing default in payments
       to be cured pursuant to 11 U.S.C. § 1322(b)(5), are provided for in section 6 of the Plan.

5.     Unsecured Claims.

       A.       Not separately classified. Allowed non-priority unsecured claims shall be paid pro rata from any distribution remaining after
                disbursement to allowed secured and priority claims. Estimated distribution is approximately   11 % . The dividend
                percentage may vary depending on actual claims filed. If this case were liquidated under Chapter 7, the debtor(s) estimate
                that unsecured creditors would receive a dividend of approximately     0.00 .

       B.      Separately classified unsecured claims.


[ver. 10/18]                                                           Page 3
               Case 21-10085-KHK             Doc 2      Filed 01/21/21 Entered 01/21/21 15:13:12                     Desc Main
UNITED STATES BANKRUPTCY COURT                            Case No:                                                           Chapter 13 Plan
EASTERN DISTRICT OF VIRGINIA
                                                        Document
                                                          Debtor(s):
                                                                     Page 4 of 17
                                                                       Phillips, Stacy Lynn
ALEXANDRIA DIVISION




 Creditor                                          Basis for Classification                      Treatment
 Freedom Plus                                                                                    Pro-Rata

                                                                                                 Co-Debtor

6.     Mortgage Loans Secured by Real Property Constituting the Debtor(s)’ Principal Residence; Other Long Term Payment
       Obligations, whether secured or unsecured, to be continued upon existing contract terms; Curing of any existing default
       under 11 U.S.C. § 1322(b)(5).

       A.       Debtor(s) to make regular contract payments; arrears, if any, to be paid by Trustee. The creditors listed below will be paid
                by the debtor(s) pursuant to the contract without modification, except that arrearages, if any, will be paid by the Trustee
                either pro rata with other secured claims or on a fixed monthly basis as indicated below, without interest unless an interest
                rate is designated below for interest to be paid on the arrearage claim and such interest is provided for in the loan
                agreement. A default on the regular contract payments on the debtor(s) principal residence is a default under the terms of
                the plan.

 Creditor /                                                  Regular            Estimated     Arrearage        Estimated      Monthly
 Collateral                                                  Contract           Arrearage     Interest Rate    Cure Period    Arrearage
                                                             Payment                                                          Payment
Freedom Mortgage Corporation (Secured)                       $3,125.00                        0.00%
5267 Quebec Place Woodbridge, VA 22193

Apple Fcu (Secured)                                          $676.00                          0.00%
2015 Dodge Durango

Wells Fargo Dealer Services (Secured)                        $200.29                          0.00%
2010 Jeep Patriot

       B.      Trustee to make contract payments and cure arrears, if any. The Trustee shall pay the creditors listed below the regular
               contract monthly payments that come due during the period of this Plan, and pre-petition arrearages on such debts shall be
               cured by the Trustee either pro rata with other secured claims or with monthly payments as set forth below.

 Creditor /                     Regular Contract            Estimated Arrearage         Interest Rate on           Monthly Payment on
 Collateral                     Payment                                                 Arrearage                  Arrearage & Est. Term

       C.       Restructured Mortgage Loans to be paid fully during term of Plan. Any mortgage loan against real estate constituting the
                debtor(s)’ principal residence upon which the last scheduled contract payment is due before the final payment under the Plan
                is due shall be paid by the Trustee during the term of the Plan as permitted by 11 U.S.C. § 1322(c)(2) with interest at the
                rate specified below as follows:

 Creditor /                             Interest Rate                     Estimated Claim                     Monthly Payment & Term
 Collateral

7.     Unexpired Leases and Executory Contracts. The debtor(s) move for assumption or rejection of the executory contracts, leases
       and/or timeshare agreements listed below.

       A.       Executory contracts and unexpired leases to be rejected. The debtor(s) reject the following executory contracts:

 Creditor                                                                 Type of Contract

       B.       Executory contracts and unexpired leases to be assumed. The debtor(s) assume the following executory contracts. The
                debtor(s) agree to abide by all terms of the agreement. The Trustee will pay the pre-petition arrearages, if any, through
                payments made pro rata with other priority claims or on a fixed monthly basis as indicated below.

 Creditor                       Type of Contract           Arrearage                    Monthly Payment for         Estimated Cure Period
                                                                                        Arrears
ADT Security Corporation Other                                                                                                             60

 World Gym                      Other                                                                                                      60


[ver. 10/18]                                                           Page 4
            Case 21-10085-KHK                Doc 2      Filed 01/21/21 Entered 01/21/21 15:13:12                         Desc Main
UNITED STATES BANKRUPTCY COURT                            Case No:                                                              Chapter 13 Plan
EASTERN DISTRICT OF VIRGINIA
                                                        Document
                                                          Debtor(s):
                                                                     Page 5 of 17
                                                                       Phillips, Stacy Lynn
ALEXANDRIA DIVISION




 Creditor                      Type of Contract             Arrearage                    Monthly Payment for            Estimated Cure Period
                                                                                         Arrears
American Water                 Other                                                                                                           60
Resources, LLC

XSport Fitness                 Other                                                                                                           60

8.    Liens Which Debtor(s) Seek to Avoid.

      A.      The debtor(s) move to avoid liens pursuant to 11 U.S.C. § 522(f). The debtor(s) move to avoid the following judicial liens
              and non-possessory, non-purchase money liens that impair the debtor(s)’ exemptions. Unless a written objection is timely
              filed with the Court, the Court may grant the debtor(s)’ motion and cancel the creditor’s lien. If an objection is filed, the
              Court will hear evidence and rule on the motion at the confirmation hearing.

 Creditor /                                                   Exemption Basis                   Exemption Amount             Value of Collateral
 Collateral

      B.      Avoidance of security interests or liens on grounds other than 11 U.S.C. § 522(f). The debtor(s) have filed or will file and
              serve separate adversary proceedings to avoid the following liens or security interests. The creditor should review the notice
              or summons accompanying such pleadings as to the requirements for opposing such relief. The listing here is for
              information purposes only.

 Creditor                              Type of Lien                        Description of Collateral           Basis for Avoidance
Konstantin and Fotini                  Secured                             5267 Quebec Place Woodbridge, Void service of process
Bakkalapulo                                                                VA 22193

9.    Treatment and Payment of Claims.

           All creditors must timely file a proof of claim to receive any payment from the Trustee.
           If a claim is scheduled as unsecured and the creditor files a claim alleging the claim is secured but does not timely object to
           confirmation of the Plan, the creditor may be treated as unsecured for purposes of distribution under the Plan. This paragraph
           does not limit the right of the creditor to enforce its lien, to the extent not avoided or provided for in this case, after the
           debtor(s) receive a discharge.
           If a claim is listed in the Plan as secured and the creditor files a proof of claim alleging the claim is unsecured, the creditor will
           be treated as unsecured for purposes of distribution under the Plan.
           The Trustee may adjust the monthly disbursement amount as needed to pay an allowed secured claim in full.
           If relief from the automatic stay is ordered as to any item of collateral listed in the plan, then, unless otherwise ordered by the
           court, all payments as to that collateral will cease, and all secured claims based on that collateral will no longer be treated by the
           plan.
           Unless otherwise ordered by the Court, the amount of the creditor’s total claim listed on the proof of claim controls over any
           contrary amounts listed in the plan.

10.   Vesting of Property of the Estate. Property of the estate shall revest in the debtor(s) upon confirmation of the Plan.
      Notwithstanding such vesting, the debtor(s) may not transfer, sell, refinance, encumber real property or enter into a mortgage loan
      modification without approval of the Court after notice to the Trustee, any creditor who has filed a request for notice and other
      creditors to the extent required by the Local Rules of this Court.

11.   Incurrence of indebtedness. The debtor(s) shall not voluntarily incur additional indebtedness exceeding the cumulative total of
      $5,000 principal amount during the term of this Plan, whether unsecured or secured, except upon approval of the Court after notice
      to the Trustee, any creditor who has filed a request for notice, and other creditors to the extent required by the Local Rules of this
      Court.

12.   Nonstandard Plan Provisions

      ❑ None. If “None” is checked, the rest of Part 12 need not be completed or reproduced.
      Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard provision is a provision
      not otherwise included in the Official Form or deviating from it. Nonstandard provisions set out elsewhere in this plan are
      ineffective.

The following plan provisions will be effective only if there is a check in the box “Included” in § 1.C.


             [ver. 10/18]                                              Page 5
Case 21-10085-KHK           Doc 2   Filed 01/21/21   Entered 01/21/21 15:13:12     Desc Main
UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF VIRGINIA
                             DocumentCase No:
                                        Page    6 of 17
                                     Debtor(s): Phillips, Stacy Lynn
                                                                                 Chapter 13 Plan

ALEXANDRIA DIVISION




1.   EDVA -- Student Loan Text
        * see attached addendum
             Case 21-10085-KHK               Doc 2    Filed 01/21/21 Entered 01/21/21 15:13:12                      Desc Main
                                                      Document Page 7 of 17
Dated:                  01/21/2021


✘    /s/ Stacy Lynn Phillips                                               /s/ Martin C. Conway
    Stacy Lynn Phillips                                       Debtor(s)’ Attorney
    Debtor 1 (Required)


✘
    Debtor 2 (Required)



By filing this document, the Attorney for Debtor(s) or Debtor(s) themselves, if not represented by an attorney, also certify(ies) that the
wording and order of the provisions in this Chapter 13 plan are identical to those contained in the Local Form Plan, other than any
nonstandard provisions included in Part 12.

Exhibits:       Copy of Debtor(s)’ Budget (Schedules I and J); Matrix of Parties Served with Plan

                                                            Certificate of Service

I certify that on        01/21/2021       , I mailed a copy of the foregoing to the creditors and parties in interest on the attached Service
List.


                                                                                                    /s/ Martin C. Conway
                                                                                                    Signature

                                                                                                    12934 Harbor Drive 107
                                                                                                    Woodbridge, VA 22192
                                                                                                    Address


                                                                                                    Telephone No:




                                           CERTIFICATE OF SERVICE PURSUANT TO RULE 7004

I hereby certify that on        01/21/2021        true copies of the forgoing Chapter 13 Plan and Related Motions were served upon the
following creditor(s):

   ✔
   ❑        by first class mail in conformity with the requirements of Rule 7004(b), Fed.R.Bankr.P.; or

   ❑        by certified mail in conformity with the requirements of Rule 7004(h), Fed.R.Bankr.P.


                                                                                      /s/ Martin C. Conway
                                                                                      Signature of attorney for debtor(s)
             Case 21-10085-KHK              Doc 2      Filed 01/21/21 Entered 01/21/21 15:13:12                      Desc Main
                                                       Document Page 8 of 17
                                                            ADDENDUM
12. Nonstandard Plan Provisions:

1.   EDVA -- Student Loan Text
     (1) ***ATTN: STUDENT LOAN PROVIDERS/SERVICERS. Attn: Fed Loan Servicing, ECMC, Navient, Department of Education and
     any other parties holding Government guaranteed student loans, servicers and guarantors (Collectively referred to hereafter as
     “Ed”): The Debtor is not seeking nor does this Plan provide for any discharge, in whole or in part of her student loan obligations. The
     Debtor(s) shall be allowed to seek enrollment, or to maintain any pre-petition enrollment, in any applicable income-driven repayment
     (“IDR”) plan with the U.S. Department of Education William D. Ford Federal Direct Loan Program, including but not limited to the
     Public Service Loan Forgiveness program, without disqualification due to The Debtor's(s') bankruptcy, if otherwise eligible under
     Federal law. Any direct payments made from the Debtor(s) to Ed since the filing of the Debtor's(s') petition shall be applied to any
     IDR plan in which the the Debtor(s) was/were enrolled prepetition, including but not limited to the Public Service Loan Forgiveness
     program, or pursuant to applicable federal regulations. Ed shall not be required to allow enrollment in any IDR unless the the
     Debtor(s) otherwise qualifies(y) for such plan. During the pendency of any application by the the Debtor(s) to consolidate the
     Debtor's(s') student loans, to enroll in an IDR, direct payment of the Debtor's(s') student loans under an IDR, or during the
     pendency of any default in payment of the student loans under an IDR, it shall not be a violation of the stay or other State or
     Federal Laws for Ed to send the the Debtor(s'=) normal monthly statements regarding payments due and other communications
     including, without limitation, notices of late payments or delinquency. These communications may expressly include telephone calls
     and e-mails.
                Case 21-10085-KHK                Doc 2 Filed 01/21/21 Entered 01/21/21 15:13:12
                                                  UNITED STATES BANKRUPTCY COURT
                                                                                                                        Desc Main
                                                        Document Page 9 of 17
                                                     EASTERN DISTRICT OF VIRGINIA
                                                             Alexandria Division
In re:    Phillips, Stacy Lynn                                                   Case No.

                                                                                 Chapter 13
                      Debtor(s)

                                                 SPECIAL NOTICE TO SECURED CREDITOR
To:       Konstantin and Fotini Bakkalapulo                                 , Attn:
          Name of creditor
          5267 Quebec Place Woodbridge, VA 22193
          Description of collateral

1. The attached chapter 13 plan filed by the debtor(s) proposes (check one):

          ❑      To value your collateral. See Section 4 of the plan. Your lien will be limited to the value of the collateral, and any amount
                 you are owed above the value of the collateral will be treated as an unsecured claim.

          ✔
          ❑      To cancel or reduce a judgment lien or a non-purchase money, non-possessory security interest you hold. See Section 8
                 of the plan. All or a portion of the amount you are owed will be treated as an unsecured claim.

2. You should read the attached plan carefully for the details of how your claim is treated.
The plan may be confirmed, and the proposed relief granted, unless you file and serve a written objection by the date specified and
appear at the confirmation hearing. A copy of the objection must be served on the debtor(s), their attorney, and the chapter 13 trustee.

                 Date objection due:
                 Date and time of confirmation hearing:
                 Place of confirmation hearing:
                                                                   Stacy Lynn Phillips
                                                                   Name(s) of debtor(s)

                                                                   By: /s/ Martin C. Conway
                                                                   Signature

                                                                                 ✔
                                                                                 ❑    Debtor(s)’ Attorney
                                                                                 ❑    Pro se debtor
                                                                   Martin C. Conway
                                                                   Name of attorney for debtor(s)
                                                                   12934 Harbor Drive 107 Woodbridge, VA 22192
                                                                   Address of attorney [or pro se debtor]
                                                                   Tel. #
                                                                   Fax #




                                                          CERTIFICATE OF SERVICE

I hereby certify that true copies of the foregoing Notice and attached Chapter 13 Plan and Related Motions were served upon the creditor
noted above by

✔
❑        first class mail in conformity with the requirements of Rule 7004(b), Fed.R.Bankr.P; or

❑        certified mail in conformity with the requirements of Rule 7004(h), Fed.R.Bankr.P

on this        21st       day of       January      , 20 21 .

                                                                                    /s/ Martin C. Conway
                                                                        Signature of attorney for debtor(s)
                  Case 21-10085-KHK                        Doc 2     Filed 01/21/21 Entered 01/21/21 15:13:12                                        Desc Main
                                                                    Document Page 10 of 17
 Fill in this information to identify your case:

  Debtor 1                   Stacy                  Lynn              Phillips
                             First Name            Middle Name        Last Name

  Debtor 2
  (Spouse, if filing)        First Name            Middle Name        Last Name                                                  Check if this is:

  United States Bankruptcy Court for the:                        Eastern District of Virginia                                    ❑An amended filing
                                                                                                                                 ❑A supplement showing postpetition
  Case number                                                                                                                         chapter 13 income as of the following date:
  (if known)

                                                                                                                                      MM / DD / YYYY

Official Form 106I
Schedule I: Your Income                                                                                                                                                 12/15
Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for supplying correct
information. If you are married and not filing jointly, and your spouse is living with you, include information about your spouse. If you are separated and your
spouse is not filing with you, do not include information about your spouse. If more space is needed, attach a separate sheet to this form. On the top of any
additional pages, write your name and case number (if known). Answer every question.


 Part 1: Describe Employment


 1. Fill in your employment
    information.                                                                 Debtor 1                                          Debtor 2 or non-filing spouse


     If you have more than one job,            Employment status           ✔Employed ❑Not Employed
                                                                           ❑                                                   ❑Employed ❑Not Employed
     attach a separate page with
     information about additional              Occupation                  Victim Justice Program Specialist
     employers.
                                               Employer's name             Department of Justice
     Include part time, seasonal, or
     self-employed work.
                                               Employer's address          PO Box 60000
     Occupation may include student                                         Number Street                                      Number Street
     or homemaker, if it applies.
                                                                           C/o USDA, National Finance Center




                                                                           New Orleans, LA 70160
                                                                            City                     State     Zip Code        City                    State      Zip Code
                                               How long employed there? 5 years



 Part 2: Give Details About Monthly Income


     Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing spouse unless you
     are separated.
     If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need more space,
     attach a separate sheet to this form.

                                                                                                         For Debtor 1       For Debtor 2 or
                                                                                                                            non-filing spouse

 2. List monthly gross wages, salary, and commissions (before all payroll
    deductions.) If not paid monthly, calculate what the monthly wage would be.             2.               $10,716.55                     $0.00

 3. Estimate and list monthly overtime pay.                                                 3.   +                $0.00    +                $0.00


 4. Calculate gross income. Add line 2 + line 3.                                            4.               $10,716.55                     $0.00




Official Form 106I                                                           Schedule I: Your Income                                                                   page 1
                    Case 21-10085-KHK                                       Doc 2             Filed 01/21/21 Entered 01/21/21 15:13:12                                     Desc Main
                                                                                             Document Page 11 of 17
 Debtor 1                  Stacy                            Lynn                               Phillips                                        Case number (if known)
                            First Name                      Middle Name                         Last Name


                                                                                                                                    For Debtor 1       For Debtor 2 or
                                                                                                                                                       non-filing spouse
      Copy line 4 here....................................................................................➔            4.            $10,716.55                    $0.00
 5.   List all payroll deductions:
      5a. Tax, Medicare, and Social Security deductions                                                                5a.             $1,767.45                   $0.00
      5b. Mandatory contributions for retirement plans                                                                 5b.                $0.00                    $0.00
      5c. Voluntary contributions for retirement plans                                                                 5c.              $949.46                    $0.00
      5d. Required repayments of retirement fund loans                                                                 5d.               $66.90                    $0.00
      5e. Insurance                                                                                                    5e.              $933.58                    $0.00
      5f. Domestic support obligations                                                                                 5f.                $0.00                    $0.00
      5g. Union dues                                                                                                   5g.                $0.00                    $0.00

      5h. Other deductions. Specify: See additional page                                                               5h.   +          $109.85        +           $0.00
 6.   Add the payroll deductions. Add lines 5a + 5b + 5c + 5d + 5e +5f + 5g + 5h.                                      6.              $3,827.24                   $0.00
 7.   Calculate total monthly take-home pay. Subtract line 6 from line 4.                                              7.              $6,889.31                   $0.00
 8.   List all other income regularly received:
      8a. Net income from rental property and from operating a business,
          profession, or farm
            Attach a statement for each property and business showing gross receipts,
            ordinary and necessary business expenses, and the total monthly net income.                                8a.             ($305.00)                   $0.00
      8b. Interest and dividends                                                                                       8b.                $0.00                    $0.00
      8c. Family support payments that you, a non-filing spouse, or a dependent
          regularly receive
            Include alimony, spousal support, child support, maintenance, divorce
            settlement, and property settlement.                                                                       8c.             $2,000.00                   $0.00
      8d. Unemployment compensation                                                                                    8d.                $0.00                    $0.00
      8e. Social Security                                                                                              8e.                $0.00                    $0.00
      8f. Other government assistance that you regularly receive
            Include cash assistance and the value (if known) of any non-cash assistance
            that you receive, such as food stamps (benefits under the Supplemental
            Nutrition Assistance Program) or housing subsidies.
            Specify:                                                                                                   8f.                $0.00                    $0.00
      8g. Pension or retirement income                                                                                 8g.                $0.00                    $0.00

      8h. Other monthly income. Specify:                                                                               8h.   +             $0.00       +           $0.00


 9.   Add all other income. Add lines 8a + 8b + 8c + 8d + 8e + 8f +8g + 8h.                                            9.              $1,695.00                    $0.00

 10. Calculate monthly income. Add line 7 + line 9.
     Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse                                         10.             $8,584.31   +                $0.00        =       $8,584.31

 11. State all other regular contributions to the expenses that you list in Schedule J.
      Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other
      friends or relatives.
      Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.

      Specify:                                                                                                                                                          11. +             $0.00
 12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income. Write that
     amount on the Summary of Your Assets and Liabilities and Certain Statistical Information, if it applies                                                               12.          $8,584.31
                                                                                                                                                                                 Combined
                                                                                                                                                                                 monthly income
 13. Do you expect an increase or decrease within the year after you file this form?
      ✔ No.
      ❑
      ❑Yes. Explain:

Official Form 106I                                                                                        Schedule I: Your Income                                                          page 2
                 Case 21-10085-KHK              Doc 2    Filed 01/21/21 Entered 01/21/21 15:13:12                 Desc Main
                                                        Document Page 12 of 17
 Debtor 1            Stacy             Lynn             Phillips                         Case number (if known)
                     First Name        Middle Name      Last Name




                                                                                                                         Amount



   5h. Other Deductions For Debtor 1
        Dental                                                                                                                $85.28
        Vision                                                                                                                $24.57




Official Form 106I                                             Schedule I: Your Income                                        page 3
                Case 21-10085-KHK                       Doc 2    Filed 01/21/21 Entered 01/21/21 15:13:12                      Desc Main
                                                                Document Page 13 of 17
 Debtor 1               Stacy              Lynn                  Phillips                            Case number (if known)
                        First Name         Middle Name            Last Name


   8a. Attached Statement

                                                        Business Income- Nova Home Studies

   FINANCIAL REVIEW OF THE DEBTOR'S BUSINESS (NOTE: ONLY INCLUDE information directly related to the business operation.)
   PART A - ESTIMATED AVERAGE FUTURE GROSS MONTHLY INCOME:
        1.   Gross Monthly Income:                                                                                                         $0.00
   PART B - ESTIMATED AVERAGE FUTURE MONTHLY EXPENSES:
        2.   Ordinary and necessary expense                                                                             $145.00
        3.   Net Employee Payroll (Other than debtor)                                                                       $0.00
        4.   Payroll Taxes                                                                                                  $0.00
        5.   Unemployment Taxes                                                                                             $0.00
        6.   Worker's Compensation                                                                                          $0.00
        7.   Other Taxes                                                                                                    $0.00
        8.   Inventory Purchases (Including raw materials)                                                                  $0.00
        9.   Purchase of Feed/Fertilizer/Seed/Spray                                                                         $0.00
        10. Rent (Other than debtor's principal residence)                                                                  $0.00
        11. Utilities                                                                                                       $0.00
        12. Office Expenses and Supplies                                                                                    $0.00
        13. Repairs and Maintenance                                                                                         $0.00
        14. Vehicle Expenses                                                                                                $0.00
        15. Travel and Entertainment                                                                                        $0.00
        16. Equipment Rental and Leases                                                                                     $0.00
        17. Legal/Accounting/Other Professional Fees                                                                        $0.00
        18. Insurance                                                                                                       $0.00
        19. Employee Benefits (e.g., pension, medical, etc.)                                                                $0.00
        20. Payments to be Made Directly by Debtor to Secured Creditors for Pre-Petition Business
            Debts
             TOTAL PAYMENTS TO SECURED CREDITORS                                                                            $0.00

        21. Other Expenses
             Other business expenses                                                                $160.00
             TOTAL OTHER EXPENSES                                                                                       $160.00
                                                                                                                                       $305.00
        22. TOTAL MONTHLY EXPENSES(Add item 2 - 21)
   PART C - ESTIMATED AVERAGE NET MONTHLY INCOME:
        23. AVERAGE NET MONTHLY INCOME(Subtract item 22 from item 1)                                                                  ($305.00)




Official Form 106I                                                       Schedule I: Your Income                                           page 4
                  Case 21-10085-KHK                          Doc 2         Filed 01/21/21 Entered 01/21/21 15:13:12                                    Desc Main
                                                                          Document Page 14 of 17
 Fill in this information to identify your case:

  Debtor 1                   Stacy                    Lynn                   Phillips
                             First Name              Middle Name            Last Name                                Check if this is:
  Debtor 2                                                                                                           ❑An amended filing
  (Spouse, if filing)        First Name              Middle Name            Last Name                                ❑A supplement showing postpetition
                                                                                                                         chapter 13 income as of the following date:
  United States Bankruptcy Court for the:                             Eastern District of Virginia

  Case number                                                                                                            MM / DD / YYYY
  (if known)



Official Form 106J
Schedule J: Your Expenses                                                                                                                                                 12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space is
needed, attach another sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

 Part 1: Describe Your Household

 1. Is this a joint case?

     ✔No. Go to line 2.
     ❑
     ❑Yes. Does Debtor 2 live in a separate household?
            ❑No
            ❑Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.
 2. Do you have dependents?                        ❑No
     Do not list Debtor 1 and                      ✔Yes. Fill out this information for
                                                   ❑                                       Dependent's relationship to          Dependent's         Does dependent live
     Debtor 2.                                                                             Debtor 1 or Debtor 2                 age                 with you?
                                                      each dependent...............
     Do not state the dependents' names.                                                    Child                               16 years                  ✔Yes.
                                                                                                                                                     ❑No. ❑
                                                                                            Child                               15 years                  ✔Yes.
                                                                                                                                                     ❑No. ❑
                                                                                            Child                               13 years                  ✔Yes.
                                                                                                                                                     ❑No. ❑
                                                                                                                                                     ❑No. ❑Yes.
                                                                                                                                                     ❑No. ❑Yes.
 3. Do your expenses include expenses              ✔ No
                                                   ❑
    of people other than yourself and
    your dependents?
                                                   ❑Yes


 Part 2: Estimate Your Ongoing Monthly Expenses

 Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report expenses as of a date after
 the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the applicable date.

 Include expenses paid for with non-cash government assistance if you know the value of                                                      Your expenses
 such assistance and have included it on Schedule I: Your Income (Official Form 106I.)

 4. The rental or home ownership expenses for your residence. Include first mortgage payments and any rent for the
    ground or lot.                                                                                                                  4.                      $3,125.00


     If not included in line 4:
                                                                                                                                    4a.                         $0.00
     4a. Real estate taxes
                                                                                                                                    4b.                         $0.00
     4b. Property, homeowner's, or renter's insurance
                                                                                                                                    4c.                       $190.00
     4c. Home maintenance, repair, and upkeep expenses
                                                                                                                                    4d.                         $0.00
     4d. Homeowner's association or condominium dues




Official Form 106J                                                                      Schedule J: Your Expenses                                                         page 1
                    Case 21-10085-KHK                      Doc 2       Filed 01/21/21 Entered 01/21/21 15:13:12                        Desc Main
                                                                      Document Page 15 of 17
 Debtor 1              Stacy                  Lynn                     Phillips                               Case number (if known)
                       First Name             Middle Name               Last Name


                                                                                                                              Your expenses

 5.    Additional mortgage payments for your residence, such as home equity loans                                   5.                          $0.00

 6.    Utilities:
       6a. Electricity, heat, natural gas                                                                           6a.                       $120.00

       6b. Water, sewer, garbage collection                                                                         6b.                       $175.00
       6c. Telephone, cell phone, Internet, satellite, and cable services                                           6c.                       $488.00

       6d. Other. Specify:                                                                                          6d.                         $0.00

 7.    Food and housekeeping supplies                                                                               7.                    $1,100.00

 8.    Childcare and children’s education costs                                                                     8.                        $200.00

 9.    Clothing, laundry, and dry cleaning                                                                          9.                         $49.81

 10. Personal care products and services                                                                            10.                       $125.00

 11.   Medical and dental expenses                                                                                  11.                       $440.00

 12. Transportation. Include gas, maintenance, bus or train fare.
     Do not include car payments.                                                                                   12.                       $340.00

 13. Entertainment, clubs, recreation, newspapers, magazines, and books                                             13.                       $100.00

 14. Charitable contributions and religious donations                                                               14.                         $0.00

 15. Insurance.
     Do not include insurance deducted from your pay or included in lines 4 or 20.

                                                                                                                    15a.                       $22.50
       15a. Life insurance
                                                                                                                    15b.                        $0.00
       15b. Health insurance
       15c. Vehicle insurance                                                                                       15c.                      $223.00

       15d. Other insurance. Specify:                Water Line Insurance                                           15d.                       $15.00

 16. Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
       Specify: Personal Property Tax                                                                               16.                        $62.00

 17. Installment or lease payments:
                                                                                                                    17a.                      $676.00
       17a. Car payments for Vehicle 1
                                                                                                                    17b.                        $0.00
       17b. Car payments for Vehicle 2
                                                                                                                    17c.                        $0.00
       17c. Other. Specify:
                                                                                                                    17d.                        $0.00
       17d. Other. Specify:

 18. Your payments of alimony, maintenance, and support that you did not report as deducted
     from your pay on line 5, Schedule I, Your Income (Official Form 106I).                                         18.                         $0.00

 19. Other payments you make to support others who do not live with you.
       Specify:                                                                                                     19.                         $0.00

 20. Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.

       20a. Mortgages on other property                                                                             20a.                        $0.00
       20b. Real estate taxes                                                                                       20b.                        $0.00
       20c. Property, homeowner’s, or renter’s insurance                                                            20c.                        $0.00
       20d. Maintenance, repair, and upkeep expenses                                                                20d.                        $0.00
       20e. Homeowner’s association or condominium dues                                                             20e.                        $0.00




Official Form 106J                                                                Schedule J: Your Expenses                                             page 2
                Case 21-10085-KHK                       Doc 2       Filed 01/21/21 Entered 01/21/21 15:13:12                         Desc Main
                                                                   Document Page 16 of 17
 Debtor 1              Stacy                Lynn                    Phillips                                Case number (if known)
                       First Name            Middle Name             Last Name



 21. Other. Specify:                      See Additional Page                                                     21.     +              $228.00

 22. Calculate your monthly expenses.

      22a. Add lines 4 through 21.                                                                                22a.                 $7,679.31

      22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                        22b.                     $0.00

      22c. Add line 22a and 22b. The result is your monthly expenses.                                             22c.                 $7,679.31


 23. Calculate your monthly net income.

      23a. Copy line 12 (your combined monthly income) from Schedule I.                                           23a.                 $8,584.31

      23b. Copy your monthly expenses from line 22c above.                                                        23b.    –            $7,679.31

      23c. Subtract your monthly expenses from your monthly income.
                                                                                                                  23c.                  $905.00
            The result is your monthly net income.



 24. Do you expect an increase or decrease in your expenses within the year after you file this form?

      For example, do you expect to finish paying for your car loan within the year or do you expect your
      mortgage payment to increase or decrease because of a modification to the terms of your mortgage?

      ❑No.           Explain here:
      ✔Yes.
      ❑              Car insurance will increase by $365 per month, beginning in April 2021.




Official Form 106J                                                             Schedule J: Your Expenses                                           page 3
                Case 21-10085-KHK                 Doc 2    Filed 01/21/21 Entered 01/21/21 15:13:12                       Desc Main
                                                          Document Page 17 of 17
 Debtor 1            Stacy               Lynn             Phillips                               Case number (if known)
                     First Name          Middle Name      Last Name




                                                                                                                                 Amount


   21. Other
       Children's Activities                                                                                                          $75.00
       Pet Care                                                                                                                       $40.00
       Gym Membership                                                                                                                 $40.00
       Home Security                                                                                                                  $45.00
       Lawn Care- Trugreen Law Service                                                                                                $28.00




Official Form 106J                                                   Schedule J: Your Expenses                                          page 4
